DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Podhajny Reg. No. 57687 on 02/17/22.

The application has been amended as follows: 


1.	(Currently Amended) A method of operating a network component of a terrestrial wireless communication subscriber network, comprising:
	determining whether a drone-coupled user equipment (UE) is engaged in a flying state based upon one or more wireless signals transmitted by the drone-coupled UE, 

wherein the determining is based on one or more measurements of uplink signal strength of the one or more wireless signals from the drone-coupled UE being above an uplink signal strength threshold, 



2.	(Currently Amended) The method of claim 1, further comprising:
receiving [[the]] a message via the one or more wireless signals from the drone-coupled UE,
wherein the determining is further based on the message.


11.	(Canceled)

12.	(Currently Amended) The method of claim [[11]] 1, wherein the one or more base stations include at least one base station that is separated from the drone-coupled UE by more than a distance threshold while measuring an uplink signal strength of one or more uplink signals above a signal strength threshold, and
wherein the determining determines the drone-coupled UE to be engaged in the flying state based on the distance threshold and the signal strength threshold both being exceeded.


15.	(Currently Amended) The method of claim 1, wherein the determining is further based at least on whether [[the]] one or more intervening ground base stations between [[the]] a source ground base station and [[the]] a target ground base station are bypassed in association with [[the]] a direct handoff of the drone-coupled UE from the source ground base station to the target ground base station.


26.	(Currently Amended) The method of claim 17, wherein the flying state protocol includes:
	authorizing service to the drone-coupled UE while assessing a surcharge to an account [[of]] if the drone-coupled UE is not subscribed for drone-coupled service and/or flying state service,
implementing a power control scheme for the drone-coupled UE in the flying state that is different from power control schemes used for drone-coupled UEs that are not in the flying state, or
implementing a different charging or pricing scheme for the drone-coupled UE in the flying state that is different than charging and/or pricing schemes used for drone-coupled UEs that are not in the flying state, or
any combination thereof.


29.	(Currently Amended) A network component of a terrestrial wireless communication subscriber network, comprising:
a memory; and
at least one processor coupled to the memory and at least one communications interface and configured to:
determine whether a drone-coupled user equipment (UE) is engaged in a flying state based upon one or more wireless signals transmitted by the drone-coupled UE, 

wherein the determining is based on one or more measurements of uplink signal strength of the one or more wireless signals from the drone-coupled UE being above an uplink signal strength threshold, as measured by one or more base stations of the terrestrial wireless communication subscriber network that are each separated from the drone-coupled UE by a distance that is above a distance threshold[[, or]]



30.	(Currently Amended) A non-transitory computer-readable medium containing instructions stored thereon, which, when executed by a network component of a terrestrial wireless communication subscriber network, cause the network component to perform operations, the instructions comprising:
at least one instruction to cause the network component to determine whether a drone-coupled user equipment (UE) is engaged in a flying state based upon one or more wireless signals transmitted by the drone-coupled UE, 

wherein the determining is based on one or more measurements of uplink signal strength of the one or more wireless signals from the drone-coupled UE being above an uplink signal strength threshold, as measured by one or more base stations of the terrestrial wireless communication subscriber network that are each separated from the drone-coupled UE by a distance that is above a distance threshold[[, or]]



31.	(Canceled)

Allowable Subject Matter
Claims 1-8,10,12-26,29-30 and 32-33 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to claims 1-8,10,12-26,29-30 and 32-33, please see the Applicants remarks filed on 10/29/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gong et al. (US 9412278 B1) discloses systems and methods for UAV safety are provided. An authentication system may be used to confirm UAV and/or user identity and provide secured communications between users and UAVs. The UAVs may operate in accordance with a set of flight regulations. The set of flight regulations may be associated with a geo-fencing device in the vicinity of the UAV.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        


/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641